Citation Nr: 1740940	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to September 1996, March 2003 to May 2003, and August 2008 to August 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in February 2015, at which time it was remanded for further development.  A claim of service connection for a psychiatric disability has since been granted and is no longer in appellate status.

As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's sleep apnea was incurred during his active service or that it was caused or aggravated by hypertension.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

The VA provided the Veteran with a notice letter in December 2010.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in November 2015.

As such, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Facts and Analysis

The Veteran contends that his sleep apnea first manifested during active service while he was deployed in Kuwait.  Alternatively, he contends that it is secondary to his hypertension.

At his hearing in February 2014, the Veteran reported that his symptoms while deployed included feeling tired, having low energy, sleeplessness, and snoring.  He went to seek treatment because he thought he was dehydrated.  They gave him intravenous fluids (IV), but it never seemed to help.  The symptoms coexisted with the hypertension he was found to have at that time.  His fellow servicemen would tell him he snored loudly.  Additionally, his wife told him that he snored loudly and would regularly hit him because she said he stopped breathing.  He did not have any sleep studies or issues regarding sleep apnea or notations in service.  The Veteran had a VA sleep study and was issued a CPAP machine about November 2013.  He denied having any previous sleep studies.  3/5/2014 Hearing Transcript (Legacy), at 19-26.

Service treatment records (STRs) are negative for complaints or treatment of sleep apnea.  The Veteran indicated that he was treated for his symptoms in-service.  However, the only notation of him getting fluids was for a sore throat and headache.  In an August 2009 Post-Deployment Health Assessment, he reported problems sleeping or still feeling tired after sleeping.  In a later Post-Deployment Health Assessment in December 2009, the Veteran did not indicate problems sleeping or still feeling tired after sleeping as a deployment related condition or concern.  In December 2008, he did not indicate symptoms related to his sleep apnea in a Report of Medical Assessment.  2/19/2015 STR-Medical (post-deployment 2009), at 5, 10, 57-58; 2/19/2015 STR-Medical, at 21 (sick call).

Post-service, in May 2010, the Veteran complained of trouble sleeping.  He reported that he had been told that he stopped breathing at night and snored loudly.  In June 2010, he underwent a sleep study. The Veteran had no significant obstructive sleep apnea (OSA), but snoring was observed.  The impression from the study was primary snoring with no sleep related breathing disorder and grade I obesity.  4/20/2011 Medical Treatment Records-Non-Government Facility, at 1, 23, 34.

In May 2013, the Veteran was referred to a sleep clinic for excessive daytime sleepiness.  He had a sleep study done in October 2013 in which he was diagnosed with mild obstructive sleep apnea.  He was issued a CPAP machine in November 2013.  2/10/2014 Medical Treatment Records-Government Facility, at 25, 38, 48, 114.

The Veteran was afforded a VA examination in November 2015.  He complained of daytime sleepiness and frequent awakening for six years.  His OSA diagnosis from October 2013 was confirmed with the symptom of persistent daytime hyper somnolence.  The examiner opined that, based on the lack of evidence and evaluation of sleep apnea on active duty and the fact that it was not diagnosed until 2013, it was less likely than not that obstructive sleep apnea was due to or the result of active service.  It was also determined that the OSA was not caused or aggravated beyond the natural progression by hypertension.  In so finding, the examiner explained that hypertension is not a known risk factor for sleep apnea.  The examiner was unable to identify studies in peer-reviewed medical journals that stated hypertension is a risk factor for or causes or worsens sleep apnea.  It was further explained that OSA is caused by recurrent collapse of the pharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  11/20/2015 C&P Examination.

Based on the above, the Board finds that based on the competent evidence of record, a finding of service connection for sleep apnea, to include as secondary to hypertension is not warranted.

As noted above, the Veteran stated that he had symptoms of being tired, low energy, sleeplessness, and that others told him that he snored while in-service.  The Veteran is competent to offer lay evidence regarding his symptoms.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007; Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, in order to establish the third element of service connection, a link between what he experienced in service and his obstructive sleep apnea, must be established by a preponderance of the evidence.

The more probative evidence shows that the Veteran did not have a diagnosis of OSA until October 2013. Prior to this date, his initial sleep study in June 2010 indicated that he had no sleep related breathing disorder.  The sleep study resulted in a diagnosis of primary snoring and the clinician noted that study did not reveal OSA.  Therefore, the evidence tends to show OSA was not present until about four years after separation from service.

The Board acknowledges that the November 2015 examiner did not expressly consider the lay statements as to the Veteran's snoring and fatigue.  However, they were noted in the examination report and are deemed to have been implicitly considered.  To the extent they were not considered, this is found to be harmless error here.  Again, an objective sleep study in June 2010, following service, indicated that the Veteran did not have sleep apnea, though snoring was observed.  Thus, in this case, the objective findings outweigh the lay evidence of in-service symptoms which might otherwise have supported a finding of apnea at that time.

Again, the Board recognizes the lay statements indicating that the Veteran has had symptoms since service, but continuity of symptoms alone only satisfies the nexus requirement if the claimed disability is a chronic disability listed under 38 C.F.R. § 3.309 (b), which OSA is not.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, while the sleep problems reported as having their onset in service may be consistent with OSA they do not establish a diagnosis of OSA as demonstrated by the June 2010 sleep study that recognized these symptoms as present, but did not result in a diagnosis of OSA.  The evidence indicates that a diagnosis of OSA is based on objective clinical testing and here OSA was not found to be present until 2013.

The Veteran was afforded a VA examination to resolve the nexus issue, but the VA examiner determined that the Veteran's OSA did not have its onset in-service nor was it caused or aggravated by hypertension.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for a sleep apnea disability, to include as secondary to hypertension.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for sleep apnea, to include as secondary to hypertension is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


